Title: To James Madison from James Lovell (Abstract), 29 March 1805
From: Lovell, James
To: Madison, James


29 March 1805, Boston. “Your prompt communication to me of the 20th. of this month is in strict unison with your former Kindness.
“Instantly upon reading it I recollected my rejecting three or four bills of 100 dollars, because they were patched; and inclosing one that was whole, without any more minute scrutiny. I am ashamed of the hasty manner in which I closed my letter that evening for that mail; as it has forced your Pen to the trouble of a circumstantial detail: And, I owe it to your Sensibilities to mention that the particular Bandage, from which I then took the bill, still contains 14 of 100 and 3 of 50, tho’ it is endorsed—sixteen hundred, one out.
“I cannot correct my past blunder by doubling that remittance now; lest I should appear to be not properly impressed by past proofs of your polite assiduity to befriend my Grandchildren.”
